Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in denying his motion for a trial order of dismissal (CPL 290.10 [1]). In determining this motion, the trial court must view the evidence in the light most favorable to the People and questions concerning the quality or weight of the evidence must be deferred (see, People v Vasquez, 142 AD2d 698, 700, lv denied 72 NY2d 1050). Viewing the evidence in this light, we conclude that the trial court properly denied defendant’s motion for a trial order of dismissal because the People presented legally sufficient evidence to establish a prima facie case (see, CPL 290.10 [1]; 70.10 [1]; see, People v Vasquez, supra, at 700-701; see also, Matter of Holtzman v Bonomo, 93 AD2d 574).
Defendant further contends that reversal is mandated because of prosecutorial misconduct. With regard to the alleged improper comment by the prosecutor on summation, the trial court sustained defense counsel’s objection and directed the jury to disregard the comment. Since defense counsel neither requested a further curative instruction nor moved for a mistrial on the basis of that remark, no error has been *1140preserved for our review (CPL 470.05; People v Medina, 53 NY2d 951, 953) and we decline to reach any error in the interest of justice (CPL 470.15 [6]).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Erie County Court, La Mendola, J.—criminal possession of a weapon, third degree.) Present—Doerr, J. P., Boomer, Green, Lawton and Lowery, JJ.